DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2022 has been entered.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 8, 12, 12, 14, 103-105, 107-110, and 113-114 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleinmann (US 2020/0108163) in view of Carter (US 4,702,418), and further in view of Rosener (US 2011/0089252).
Regarding claim 1, Kleinmann (US 2020/0108163) teaches a solution distribution system configured to dispense an anti-pathogenic solution into an air stream managed by an air handling system (Title, Abstract), the solution distribution system comprising: a dispersion nozzle assembly structured to dispense the anti-pathogenic solution into the air stream in a dispersion pattern (Fig. 1 Atomizers A-C); a pump module configured to deliver the anti-pathogenic solution to the dispersion nozzle assembly at a dispersion pressure (Fig. 1 pump 35); a fluid pickup assembly configured to draw the anti-pathogenic solution from a solution container and further defining a solution flow path between a pick-up valve and the dispersion nozzle assembly (Inlet 33 and the fluid flow path defined by the ring conduit 32 and the valves associated therewith) and a controller disposed in electrical communication with a control valve and the pump module (Electronic Control Means, Valve means 27 Paragraphs [0001], [0004]), wherein the controller is configured to engage the control valve to dispense the anti-pathogenic solution via the dispersion nozzle assembly into the air stream for a dispersion event period and at a dispersion interval (Paragraph [0049] and further an electronic control means controlling valve means is necessarily capable of performing this function, see MPEP 2114, II). Kleinmann appears to be silent with regards to the nozzles specific shape and a strainer module that defines a weighted filter body.
Carter (US 4,702,418) teaches a solution distribution system comprising a dispersion nozzle assembly with a curvilinear shaping flange (diaphragm 18 in fig. 2) wherein the flange defines a narrow portion proximate a nozzle outlet defining an hourglass shape (concave section 51 define a shape that resembles the silhouette of an hourglass, reading on the limitation). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Kleinmann such that the dispersion nozzle assembly is constructed according to that of Carter to arrive at the claimed invention. One would have been motivated to do so to construct the dispersion nozzle according to a known and effective design to arrive at an improved device. The combination of familiar prior art elements according to known means to arrive at results that are nothing more than predictable is prima facie obviousness. See MPEP 2143(I)(A) for more details.
Regarding the limitation directed towards the fluid pick-up assembly comprising a strainer module defining a weighted filter body: Rosener (US 2011/0089252) teaches a nebulizing system comprising a fluid pick-up assembly with a strainer module defining a weighted filter body for filtering the nebulizing fluid (Figs. 2E-H vacuum tube 220 for drawing fragrance comprises Filter screen 494, with screen housing 492 Paragraphs [0024], [0039]-[0040]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Kleinmann such that it includes the fluid pick-up assembly that comprises a strainer module defining a weighted filter body as disclosed by Rosener to arrive at the claimed invention. One would have been motivated to do so in order to filter the liquid to be atomized to reduce clogging and increase cleanliness to arrive at an improved device.
Regarding claim 8, Kleinmann further teaches the pick-up assembly comprises a pick-up valve (Valves 42 and/or 44).
Regarding claim 12, the device taught by Kleinmann is well capable of executing a dispersion event from approximately 6-8 seconds. Apparatus claims cover what a device is, not what a device does and a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114, II). All the claimed structure is taught by Kleinmann and thus the limitations of the claim are met.
Regarding claim 14, the device taught by Kleinmann is well capable of executing a dispersion interval of approximately one hour. Apparatus claims cover what a device is, not what a device does and a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114, II). All the claimed structure is taught by Kleinmann and thus the limitations of the claim are met.
Regarding claim 103, Kleinmann further teaches the control valve is the pick-up valve (Fig. 1 valve means 27).
Regarding claim 104, Kleinmann further teaches a backflow pressure regulator disposed along the solution flow path between the control valve and the dispersion nozzle assembly (Pump 35 and non-return valve 38 are along the loop 32 and therefore are disposed along the flow path between a control valve and a nozzle).
Regarding claim 105, the pressure regulator taught by Kleinmann is well capable of limiting air introduction into the solution flow path. See MPEP 2114, II.
Regarding claim 107, the device taught by Kleinmann is well capable of providing a dispersion period and pressure that provides solution between 1.2 and 1.5 fluid ounces. See MPEP 2114, II.
Regarding claim 108, the device taught by Kleinmann is well capable of providing a dispersion pressure between 50 and 55 psi. See MPEP 2114, II.
Regarding claim 109, the device taught by Kleinmann is well capable of performing the function that the dispersion event period and the dispersion event interval are selected to distribute over ten million anti- pathogenic solution molecules into the air stream over a treatment period of between approximately 6 and approximately 8 hours. See MPEP 2114, II.
Regarding claim 110, the device taught by Kleinmann is well capable of executing a dispersion interval between 30-90 minutes. MPEP 2114, II.
Regarding claim 113, Kleinmann further teaches the air handling system is an air rotation unit (isolator system 1 as well as the air handling part of the decontamination assembly 3 read on this limitation).
Regarding claim 114, the nozzle taught by Kleinmann is capable of being upstream of a heating or cooling coil. The coil is not positively recited by the claim and therefore is interpreted as a use. MPEP 2114, II.
Regarding claim 116 the device taught by Kleinmann is well capable of performing the claimed function. MPEP 2114, II.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleinmann (US 2020/0108163) in view of Carter (US 4,702,418) as applied to claims 1, 8, 12, 12, 14, 103-105, 107-110, and 113-114 above and further in view of ISM (NPL 2018).
Regarding claim 3, Kleinmann teaches 3 connections to the fluid pick-up assembly, but appears to be silent with regards to a three-way valve.
ISM (NPL 2018) teaches 3-way valves are commonly deployed and useful valves used to simplify fluid flow in fluid flow systems (Abstract). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Kleinmann such that a 3-way valve is used such that there are three conduit connections to said valve such that there is a delivery hose, suction hose and bleed hose to arrive at the claimed invention. One would have been motivated to do so to simplistically control the fluid flow through the disinfecting system to arrive at an improved device.

Claim 17, 19, and 111-112 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleinmann (US 2020/0108163) in view of Carter (US 4,702,418) as applied to claims 1, 8, 12, 12, 14, 103-105, 107-110, and 113-114 above and further in view of Zelicovich (US 2012/0156980).
Regarding claim 17, Kleinmann appears to be silent with regards to an angular fan dispersion pattern.
Zelicovich (US 2012/0156980) teaches a nebulizing system for air delivery systems (Abstract) wherein the nozzle produces an angular fan dispersion pattern (Fig. 5 nozzle 5 container 4 shows the spray pattern). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Kleinmann in view of Carter such that the curvilinear flange sprays an angular fan dispersion pattern as taught by Zelicovich to arrive at the claimed invention. One would have been motivated to do so to spray in a wide area according to known means to arrive at an improved device. All the claimed features are taught in the prior art and an ordinary artisan could have combined them to arrive at nothing more than predictable results. See MPEP 2143(I)(A) for more details.
Regarding claim 19, the device taught by Kleinmann in view of Zelicovich is well capable of performing the claimed function of producing molecules of 8-15 microns. Therefore all the limitations are met. MPEP 2114, II.
Regarding claims 111 and 112, the device taught by Kleinmann is well capable of performing the claimed function. MPEP 2114, II.

Claim 106 and 115 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleinmann (US 2020/0108163) in view of Carter (US 4,702,418) as applied to claims 1, 8, 12, 12, 14, 103-105, 107-110, and 113-114 above and further in view of Cadwell (US 2021/0402039).
Regarding claim 106, Kleinmann appears to be silent with regards to an enclosure body.
Cadwell (US 2021/0402039), with an effective filing date of 06/26/2020, teaches an air treatment system with an enclosure body (body 250 seen in fig. 2B-C) that is lightweight (Paragraph [0122]) and therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Kleinmann such that there is an enclosure body containing the device and so that the device is lightweight to arrive at the claimed invention. One would have been motivated to do so in order to protect the internal components of the device and to provide a convenient and accessibly operated and serviced device.  Furthermore regarding more specifically the limitation that the main enclosure weight is less than 5 kg: The Court has held that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A).
Regarding claim 115, see the rejection of claim 106, and further the device taught by Kleinmann in view of Cadwell is well capable of performing the function and is reasonably expected to do so. MPEP 2114, II.

Response to Arguments
Applicant's arguments filed 08/26/2022 have been fully considered but they are not persuasive.
Applicant’s remarks directed towards claim 1 arguing Rosener does not teach a weighted filter body to ensure the fluid pick up assembly rests on the bottom of the container are not persuasive. This argument is not commensurate with the scope of the claim because the claim does not require that the filter body rest on a bottom of the container. The filter body taught by Rosener has some weight and therefore reads on the limitation of a weighted filter body. Applicant further argues that Rosener does not teach or fairly suggest that the filter body is structured to limit sediment and this is further not persuasive as Rosener specifically sets forth in Paragraph [0040] that the filter screen 494 comprises small holes to keep the fluid fresh which would necessarily perform the function of filtering out sediment. 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615. The examiner can normally be reached Mon-Thu 8:30 - 7pm;.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.H./Examiner, Art Unit 1799        

/SEAN E CONLEY/Primary Examiner, Art Unit 1799